DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 12/07/2021, concerning Application No. 16/336,496. The amendments to the specification, the drawings, and the claims filed on 12/07/2021 are acknowledged. Presently, Claims 1-3 and 5-20 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16191398.3, filed on 09/29/2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings were received on 12/07/2021. These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In lines 3-5 of Page 26 of the clean copy of the substitute specification filed 12/07/2021, “The user interface may be coupled to the transducer controller 18 to control the generation of ultrasound signals from the transducer array 100 and hence the images produced by the utlrasound transducer array 100 and the ultrasound system” should be changed to “The user interface may be coupled to the transducer controller 18 to control the generation of ultrasound signals from the ultrasound transducer array 100 and hence the images produced by the ultrasound transducer array 100 and the ultrasound system”.
Appropriate correction is required.

Claim Objections
Claims 3 and 12-14 are objected to because of the following informalities: 
Claim 3, lines 4-6, the limitation “a power spectrum of the first and second ultrasound signals received by the first and second receiving ultrasound transducer cells, respectively” should be changed to “a power spectrum of the first ultrasound signal and the second ultrasound signal received by the first receiving ultrasound transducer cells and the second receiving ultrasound transducer cells, respectively” to maintain consistent terminology throughout the claims;
Claim 12, line 4, the limitation “generate a further ultrasound signal with the ultrasound transducer cell” should be changed to “generate a further ultrasound signal with an ultrasound transducer cell of the plurality of ultrasound transducer cells”;
Claim 13, lines 10-11, the limitation “enabling each ultrasound transducer cell to have an independently adjustable position” should be changed to “enabling each ultrasound of the plurality of ultrasound transducer cells to have an independently adjustable position”; and
Claim 14, line 5, the limitation “receiving a signal echo of the further ultrasound signal” should be changed to “receiving an echo signal of the further ultrasound signal” to maintain consistent terminology within the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 39-40), Claim 13 (lines 42-43), and Claim 19 (lines 2-3) each recite the limitation “the time-of-flight information”. It is unclear whether each of these recitations of “the time-of-flight information” corresponds to the limitation “time-of-flight information of the first ultrasound signal” in Claim 1 (lines 27-28) and Claim 13 (lines 30-31); to the limitation “time-of-flight information of the second ultrasound signal” in Claim 1 (lines 32-33) and Claim 13 (lines 35-36); to both the limitations “time-of-flight information of the first ultrasound signal” and “time-of-flight information of the second 
Claims 2-3, 5-12, and 14-18 are also rejected under 35 U.S.C. 112(b) due to their dependency on Claims 1 and 13, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glassell et al. (US 2005/0020921 A1, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Glassell) in view of Kriz et al. (US Patent 6,157,592, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Kriz), and further in view of Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim).

Regarding Claim 1 and the corresponding method of operating an ultrasound system of Claim 13, Glassell discloses (Figs. 1-11) an ultrasound system (cancer detection system 10) (see, e.g., Abstract, Para. [0031-0043], and Claims 1 and 22-26 of Glassell) comprising: 
an ultrasound transducer array comprising a plurality of ultrasound transducer cells (sensors / ultrasonic devices 18) (see, e.g., Fig. 1, where the cancer detection system 10 is shown to comprise a plurality of sensors / ultrasonic devices 18), and a flexible mounting region (sensor garment 12, first cup 14, second cup 16) (see, e.g., Para. [0033], lines 1-6, “The sensor garment 12, in the illustrated embodiment, is a garment that resembles a sports bra. The sensor garment 12 includes a first cup 14 and second cup 16 for accommodating breasts during an examination. The first cup 14 and the second cup 16 each include a number of sensors 18” and Para. [0034], lines 1-6, “The sensor garment 12 fits firmly against the breasts of the patient such that all ultrasonic devices 18 are in solid contact with the breasts. In one embodiment, the devices 18 are fixed to the inside surface of the garment 12 such that one face of the sensor device 18 is in contact with the patient's skin”), wherein the plurality of ultrasound transducer cells (18) are mounted to the flexible mounting region (12, 14, 16) via a plurality of mounting portions (housing 24) to which the plurality of ultrasound transducer cells (18) are attached (see, e.g., Para. [0049], lines 6-8, “The sensor device 18 of the illustrated embodiment includes a housing 24 for mounting the sensor 18 within the sensor garment 12”, and Figs. 1 and 4, where each of the sensors / ultrasonic devices 18 have a corresponding housing 24, therefore, for a plurality of sensors / ultrasonic devices 18, there are a corresponding plurality of housings 24 for mounting the sensors / ultrasonic devices 18 within the sensor garment 12), enabling each ultrasound transducer cell of the plurality of ultrasound transducer cells (18) to have an independently adjustable position and/or orientation such as to conform an ultrasound transmitting surface of the respective ultrasound transducer cell to a region of a body (see, e.g., Para. [0033-0034] and Fig. 1, where each sensor / ultrasonic device 18 are shown to have an independent position such that the ultrasound transmitting surface of the sensors 18 are able to conform to a region of the body); and
a controller (local processing device 20, controller device 32) (see, e.g., Para. [0035], Para. [0040], and Fig. 2) configured to: 
select a first ultrasound transducer cell of the plurality of ultrasound transducer cells (18), and generate a first ultrasound signal with the first ultrasound transducer cell (see, e.g., Para. [0033], lines 12-18, “The ultrasonic signals transmitted and received by the sensors, or ultrasonic devices, 18 produce the breast tissue information necessary to detect a localized tissue abnormality. One of the ultrasonic devices 18 transmits a pulse signal, which is received by the other ultrasonic devices 18 that are in a direct line of site of the transmitting ultrasonic device 18”, and Para. [0043], lines 3-8, “A processor sends data to one sensor's DAC for that sensor to transmit… Each sensor 18 sequentially transmits a signal for a complete examination”, and Fig. 11, where each sensor 18 is shown to be selected and shown to generate a corresponding ultrasound signal, which includes a first sensor and a first ultrasound signal generated by the first sensor); 
select a second ultrasound transducer cell of the plurality of ultrasound transducer cells (18), and generate a second ultrasound signal with the second ultrasound transducer cell (see, e.g., Para. [0033], lines 12-18, and Para. [0043], lines 3-8, and Fig. 11, where each sensor 18 is shown to be selected and shown to generate a corresponding ultrasound signal, which includes a second sensor and a second ultrasound signal generated by the second sensor);
operate remaining ultrasound transducer cells of the plurality of ultrasound transducer cells (18) in a reception mode (see, e.g., Para. [0033], lines 12-18, and Para. [0043], lines 3-5, “A processor sends data to one sensor's DAC for that sensor to transmit, all the other sensors receive the transmitted signal”, and Fig. 11, where each sensor 18 is shown to generate a corresponding ultrasound signal, and where the other sensors 18 not transmitting that corresponding ultrasound signal are shown to receive that ultrasound signal);
receive respective first indications of reception of the first ultrasound signal from first receiving ultrasound transducer cells of the remaining ultrasound transducer cells, and receive respective second indications of reception of the second ultrasound signal from second receiving ultrasound transducer cells of the remaining ultrasound transducer cells (18) (see, e.g., Para. [0033], lines 12-18, and Para. [0043], lines 3-5, and Fig. 11, where each sensor 18 is shown to generate a corresponding ultrasound signal, and where the other sensors 18 not transmitting that corresponding ultrasound signal are shown to receive that ultrasound signal, which occurs for each sensor 18 that is shown to generate a corresponding ultrasound signal); 
derive, for each of the first receiving ultrasound transducer cells, time-of-flight information of the first ultrasound signal from the first ultrasound transducer cell to each of the first receiving ultrasound transducer cells from the respective first indications (see, e.g., Abstract, lines 4-5, “A processor records the amplitude and time-of-flight of the received signals”, Para. [0045], and Figs. 7-8 and 11); 
derive, for each of the second receiving ultrasound transducer cells, time-of-flight information of the second ultrasound signal from the second ultrasound transducer cell to each of the second receiving ultrasound transducer cells from the respective second indications (see, e.g., Abstract, lines 4-5, “A processor records the amplitude and time-of-flight of the received signals”, Para. [0045], and Figs. 7-8 and 11); and 
determine relative positions and/or relative orientations of the plurality of ultrasound transducer cells (18) based at least in part on the time-of-flight information (see, e.g., Para. [0045] and Para. [0058], wherein the distance between two sensors 18 represents relative positions of the ultrasound transducer cells).
a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions; [3] wherein the second ultrasound signal is generated simultaneously with the first ultrasound signal; and [4] wherein the second ultrasound signal is distinguishable from the first ultrasound signal.
However, in the same field of endeavor of acoustic position determination, Kriz discloses wherein the second ultrasound signal is generated simultaneously with the first ultrasound signal, and wherein the second ultrasound signal is distinguishable from the first ultrasound signal (see, e.g., Abstract, lines 1-5, “Apparatus and methods for rapid and improved accuracy acoustic position determination comprising simultaneous and mutually distinguishable wide-band acoustic transmissions emitted from a plurality of spatially diverse transmitters and reception thereof by one or more receivers”, where the claimed first and second ultrasound signals correspond to the disclosed simultaneous and mutually distinguishable acoustic transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Glassell by including [3] wherein the second ultrasound signal is generated simultaneously with the first ultrasound signal; and [4] wherein the second ultrasound signal is distinguishable from the first ultrasound signal, as disclosed by Kriz. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the acoustic position determination, as recognized by Kriz (see, e.g., Abstract and Col. 1, lines 45-59). 
Glassell modified by Kriz still does not disclose [1] wherein the flexible mounting region defines a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions.
Figs. 1-3) an ultrasound system (including multi-array ultrasonic probe apparatus 200) comprising: an ultrasound transducer array comprising a plurality of ultrasound transducer cells (tile 201 of tiles 198) (see, e.g., Para. [0043], lines 1-2, “Referring to FIG. 2, the multi-array ultrasonic probe apparatus 200 includes a tile 201”, and Para. [0044], lines 1-3, “For instance, n tiles 198 may be provided. Here, n denotes a natural number. The tile 201 may transmit and receive an ultrasonic beam with respect to a target object”), and a mounting region defining a plurality of receiving portions (adhesive portion 207), wherein the plurality of ultrasound transducer cells (201, 198) are mounted to the mounting region via a plurality of mounting portions (guide portion 205, first projection 207-1) to which the plurality of ultrasound transducer cells (201, 198) are attached (see, e.g., Para. [0042-0056] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted/attached on the first projection 207-1 (corresponding to one of the claimed plurality of mounting portions) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of mounting portions) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)) and a corresponding plurality of pillars (first projection 207-1) insertable in the plurality of receiving portions (207) (see, e.g., Para. [0056] and Fig. 2, where the column-shaped first projection 207-1 (corresponding to one claimed pillar of one mounting portion) of the guide portion 205 is shown to be received/insertable within the space between the two adhesive portions 207 (corresponding to the respective one of the claimed plurality of receiving portions)), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz by including [1] wherein the mounting region defines a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce movement of components in the probe resulting from oscillation of the ultrasound transducer tile occurring during transmission and reception, and in order to bond/mount the ultrasound transducer tile more stably and as desired for the desired configuration, as recognized by Kim (see, e.g., Para. [0042-0056]).

Regarding Claim 5, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1. Glassell further discloses (Figs. 1-11) wherein the ultrasound system (cancer detection system 10) is at least one of a diagnostic imaging system or a therapy system (see, e.g., Abstract and Para. [0004-0013], where the disclosed cancer detection system 10 is a diagnostic ultrasound imaging system for detecting cancer).

Regarding Claim 6, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1. Glassell further discloses (Figs. 1-11) wherein the ultrasound transducer array (including sensors / ultrasonic devices 18) is incorporated in a garment (sensor garment 12) (see, e.g., Fig. 1 and Para. [0033], lines 1-6, “The sensor garment 12, in the illustrated embodiment, is a garment that resembles a sports bra. The sensor garment 12 includes a first cup 14 and second cup 16 for accommodating breasts during an examination. The first cup 14 and the second cup 16 each include a number of sensors 18”).

Regarding Claim 7, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 6. Glassell further discloses (Figs. 1-11) wherein the garment (sensor garment 12) is a brassiere comprising a pair of cups (first cup 14, second cup 16) (see, e.g., Fig. 1 and Para. [0033], lines 1-4, “The sensor garment 12, in the illustrated embodiment, is a garment that resembles a sports bra. The sensor garment 12 includes a first cup 14 and second cup 16 for accommodating breasts during an examination”), at least one cup of the pair of cups (14, 16) comprising the ultrasound transducer array (including sensors / ultrasonic devices 18) (see, e.g., Fig. 1 and Para. [0033], lines 4-12, “The first cup 14 and the second cup 16 each include a number of sensors 18. In the illustrated embodiment, the sensors 18 are transceivers that transmit and receive ultrasonic energy… The sensors 18 are mounted within the sensor garment 12 such that they completely surround a breast and provide signal coverage for the entire organ”).

Regarding Claim 8, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 7. Glassell further discloses (Figs. 1-11) wherein each cup of the pair of cups (first cup 14, second cup 16) comprises an independently operable ultrasound transducer array (including sensors / ultrasonic devices 18) (see, e.g., Para. [0033], lines 4-12, “The first cup 14 and the second cup 16 each include a number of sensors 18. In the illustrated embodiment, the sensors 18 are transceivers that transmit and receive ultrasonic energy… The sensors 18 are mounted within the sensor garment 12 such that they completely surround a breast and provide signal coverage for the entire organ” and Fig. 1, where each of the first and second cups 14, 16 are shown to comprise a plurality of sensors 18 independently positioned on the respective cup).

Regarding Claim 11, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1. Glassell further discloses (Figs. 1-11) the ultrasound system (cancer detection system 10) further comprising a transmission unit (remote processing device 22) (see, e.g., Para. [0032], lines 1-4, “FIG. 1 illustrates a pictorial block diagram of one embodiment of a cancer detection system 10 that includes a sensor garment 12, a local processing device 20, and a remote processing device 22” and Para. [0035-0039]).

Regarding Claim 18, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1. Glassell further discloses (Figs. 1-11) wherein the plurality of mounting portions (housing 24) are interconnected by a plurality of interconnecting regions, forming a flexible mat (see, e.g., Para. [0033], lines 1-6, “The sensor garment 12, in the illustrated embodiment, is a garment that resembles a sports bra. The sensor garment 12 includes a first cup 14 and second cup 16 for accommodating breasts during an examination. The first cup 14 and the second cup 16 each include a number of sensors 18”, and Para. [0049], lines 6-8, “The sensor device 18 of the illustrated embodiment includes a housing 24 for mounting the sensor 18 within the sensor garment 12”, and Figs. 1 and 4, where each of the sensors / ultrasonic devices 18 have a corresponding housing 24, therefore, for a plurality of sensors / ultrasonic devices 18, there are a corresponding plurality of housings 24 for mounting the sensors / ultrasonic devices 18 within the sensor garment 12, and where the housings 24 (that each have a sensor / ultrasonic devices 18 mounted thereto) are interconnected to one another through the material of the first cup 14 or the second cup 16, respectively, and where the first cup 14 and the second cup 16 each form a flexible mat that interconnects each sensor / ultrasonic devices 18 and housing 24 to the others within the respective cup 14 or 16).

Regarding Claim 20, Glassell discloses (Figs. 1-11) an ultrasound system (cancer detection system 10) (see, e.g., Abstract and Para. [0031-0043]) comprising: 
an ultrasound transducer array comprising a plurality of ultrasound transducer cells (sensors / ultrasonic devices 18) (see, e.g., Fig. 1, where the cancer detection system 10 is shown to comprise a plurality of sensors / ultrasonic devices 18), and a flexible mounting region (sensor garment 12, first cup 14, second cup 16) (see, e.g., Para. [0033], lines 1-6, and Para. [0034], lines 1-6), wherein the plurality of ultrasound transducer cells (18) are mounted to the flexible mounting region (12, 14, 16) via a plurality of mounting portions (housing 24) to which the plurality of ultrasound transducer cells (18) are attached (see, e.g., Para. [0049], lines 6-8, “The sensor device 18 of the illustrated embodiment includes a housing 24 for mounting the sensor 18 within the sensor garment 12”, and Figs. 1 and 4, where each of the sensors / ultrasonic devices 18 have a corresponding housing 24, therefore, for a plurality of sensors / ultrasonic devices 18, there are a corresponding plurality of housings 24 for mounting the sensors / ultrasonic devices 18 within the sensor garment 12), enabling each ultrasound transducer cell of the plurality of ultrasound transducer cells (18) to have an independently adjustable position and/or orientation such as to conform an ultrasound transmitting surface of the respective ultrasound transducer cell to a region of a body (see, e.g., Para. [0033-0034] and Fig. 1, where each sensor / ultrasonic device 18 are shown to have an independent position such that the ultrasound transmitting surface of the sensors 18 are able to conform to a region of the body); and 
a controller (local processing device 20, controller device 32) (see, e.g., Para. [0035], Para. [0040], and Fig. 2) configured to: 
select a plurality of transmitting ultrasound transducer cells of the plurality of ultrasound transducer cells (18), and generate ultrasound signals with the plurality of transmitting ultrasound transducer cells, respectively (see, e.g., Para. [0033], lines 12-18, “The ultrasonic signals transmitted and received by the sensors, or ultrasonic devices, 18 produce the breast tissue information necessary to detect a localized tissue abnormality. One of the ultrasonic devices 18 transmits a pulse signal, which is received by the other ultrasonic devices 18 that are in a direct line of site of the transmitting ultrasonic device 18”, and Para. [0043], lines 3-8, “A processor sends data to one sensor's DAC for that sensor to transmit… Each sensor 18 sequentially transmits a signal for a complete examination”, and Fig. 11, where each sensor 18 is shown to be selected and shown to generate a corresponding ultrasound signal, which includes a first sensor and a first ultrasound signal generated by the first sensor); 
operate remaining ultrasound transducer cells of the plurality of ultrasound transducer cells (18) in a reception mode to receive the ultrasound signals (see, e.g., Para. [0033], lines 12-18, and Para. [0043], lines 3-5, “A processor sends data to one sensor's DAC for that sensor to transmit, all the other sensors receive the transmitted signal”, and Fig. 11, where each sensor 18 is shown to generate a corresponding ultrasound signal, and where the other sensors 18 not transmitting that corresponding ultrasound signal are shown to receive that ultrasound signal); 
receive respective indications of receiving the ultrasound signals from the remaining ultrasound transducer cells (see, e.g., Para. [0033], lines 12-18, and Para. [0043], lines 3-5, and Fig. 11, where each sensor 18 is shown to generate a corresponding ultrasound signal, and where the other sensors 18 not transmitting that corresponding ultrasound signal are shown to receive that ultrasound signal, which occurs for each sensor 18 that is shown to generate a corresponding ultrasound signal); 
derive, for each of the remaining ultrasound transducer cells, time-of-flight information of the ultrasound signals from the plurality of transmitting ultrasound transducer cells to each of the remaining ultrasound transducer cells from the respective indications (see, e.g., Abstract, lines 4-5, “A processor records the amplitude and time-of-flight of the received signals”, Para. [0045], and Figs. 7-8 and 11); and 
determine relative positions and/or relative orientations of the plurality of ultrasound transducer cells (18) based at least in part on the time-of-flight information (see, e.g., Para. [0045] and Para. [0058], wherein the distance between two sensors 18 represents relative positions of the ultrasound transducer cells).
Glassell does not disclose [1] wherein the flexible mounting region defines a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions; and [3] wherein the ultrasound signals are generated simultaneously and are distinguishable from one another.
However, in the same field of endeavor of acoustic position determination, Kriz discloses simultaneously generating distinguishable ultrasound signals with the plurality of transmitting ultrasound transducer cells (see, e.g., Abstract, lines 1-5, “Apparatus and methods for rapid and improved accuracy acoustic position determination comprising simultaneous and mutually distinguishable wide-band acoustic transmissions emitted from a plurality of spatially diverse transmitters and reception thereof by one or more receivers”, where the claimed first and second ultrasound signals correspond to the disclosed simultaneous and mutually distinguishable acoustic transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Glassell by including [3] wherein the ultrasound signals are generated simultaneously and are distinguishable from one another, as disclosed by Kriz. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the acoustic position determination, as recognized by Kriz (see, e.g., Abstract and Col. 1, lines 45-59). 
Glassell modified by Kriz still does not disclose [1] wherein the flexible mounting region defines a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions.
However, in the same field of endeavor of ultrasound imaging, Kim discloses (Figs. 1-3) an ultrasound system (including multi-array ultrasonic probe apparatus 200) comprising: an ultrasound transducer array comprising a plurality of ultrasound transducer cells (tile 201 of tiles 198) (see, e.g., Para. [0043], lines 1-2, “Referring to FIG. 2, the multi-array ultrasonic probe apparatus 200 includes a tile 201”, and Para. [0044], lines 1-3, “For instance, n tiles 198 may be provided. Here, n denotes a natural number. The tile 201 may transmit and receive an ultrasonic beam with respect to a target object”), and a mounting region defining a plurality of receiving portions (adhesive portion 207), wherein the plurality of ultrasound transducer cells (201, 198) are mounted to the mounting region via a plurality of mounting portions (guide portion 205, first projection 207-1) to which the plurality of ultrasound transducer cells (201, 198) are attached (see, e.g., Para. [0042-0056] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted/attached on the first projection 207-1 (corresponding to one of the claimed plurality of mounting portions) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of mounting portions) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)) and a corresponding plurality of pillars (first projection 207-1) insertable in the plurality of receiving portions (207), respectively (see, e.g., Para. [0056] and Fig. 2, where the column-shaped first projection 207-1 (corresponding to one claimed pillar of one mounting portion) of the guide portion 205 is shown to be received/insertable within the space between the two adhesive portions 207 (corresponding to the respective one of the claimed plurality of receiving portions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz by including [1] wherein the mounting region defines a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions, as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reduce movement of components in the probe resulting from oscillation of the ultrasound transducer tile occurring during transmission and reception, and in order to bond/mount the ultrasound transducer tile see, e.g., Para. [0042-0056]).

Claims 2-3, 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glassell et al. (US 2005/0020921 A1, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Glassell) in view of Kriz et al. (US Patent 6,157,592, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Kriz) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claims 1 and 13 above, and further in view of Baym et al. (US 2014/0058263 A1, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Baym).

Regarding Claim 2, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1, but does not disclose wherein the first ultrasound signal and the second ultrasound signal have different frequencies.
However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) wherein the first ultrasound signal and the second ultrasound signal have different frequencies (see, e.g., Para. [0020], lines 1-22, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102 indicating the quality of their acoustic coupling with the body… different transducer elements 102 may use different sound frequencies in order to differentiate between sources 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz and Kim by including that the first ultrasound signal and the second ultrasound signal have different frequencies, as disclosed by Baym. One of ordinary skill in the art would have been motivated to make see, e.g., Para. [0020]). 

Regarding Claim 3, Glassell modified by Kriz, Kim, and Baym discloses the ultrasound system of Claim 2. Glassell further discloses (Figs. 1-11) wherein the controller (local processing device 20, controller device 32) is configured to determine times of arrival of the first ultrasound signal at the first receiving ultrasound transducer cells and times of arrival of the second ultrasound signal at the second receiving ultrasound transducer cells (see, e.g., Abstract, lines 1-5, “A cancer detection system having a plurality of ultrasonic sensors positioned about a garment worn over at least one breast. The sensors transmit a signal that is received by the other sensors. A processor records the amplitude and time-of-flight of the received signals”, where the disclosed time-of-flight is indicative of an arrival time determination of all received signals; also see, e.g., Para. [0045], [0058], and [0063]).
Glassell modified by Kriz and Kim does not disclose a power spectrum of the first and second ultrasound signals received by the first and second receiving ultrasound transducer cells, respectively.
However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) wherein the controller (controller 104) is configured to determine the first ultrasound signal and the second ultrasound signal at the first and second receiving ultrasound transducer cells from a power spectrum of the first and second ultrasound signals received by the first and second receiving ultrasound transducer cells, respectively (see, e.g., Para. [0020], lines 1-22, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102 indicating the quality of their acoustic coupling with the body… different transducer elements 102 may use different sound frequencies in order to differentiate between sources 110”, where the claimed power spectrum corresponds to the disclosed range of different frequencies used during transmission and reception of the ultrasound signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz, Kim, and Baym by including a power spectrum of the first and second ultrasound signals received by the first and second receiving ultrasound transducer cells, respectively, as disclosed by Baym. One of ordinary skill in the art would have been motivated to make this modification in order to indicate the quality of the acoustic coupling of the transducer elements with the subject and in order to differentiate between the ultrasound sources and the associated transducer elements, as recognized by Baym (see, e.g., Para. [0020]). 

Regarding Claim 10, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 7. Glassell further discloses (Figs. 1-11) wherein an acoustic coupling agent (coupling agent 26) is between the ultrasound transducer array (including sensors / ultrasonic devices 18) in the at least one cup of the pair of cups (first cup 14, second cup 16) and a breast of a patient (see, e.g., Para. [0049], lines 6-12, “The sensor device 18 of the illustrated embodiment includes a housing 24 for mounting the sensor 18 within the sensor garment 12 and for accommodating a coupling agent 26, a transceiver 28, and a transceiver backing 30. The coupling agent 26 provides connectivity between the transceiver 28 and the breast and eliminates an air boundary layer between the transceiver 28 and the breast” and Figs. 1 and 4-5, where an ultrasound transducer array each comprising a plurality of sensors 18 is positioned in each cup 14, 16, and where the disclosed transceiver 28 is shown to be within the sensor 18).

However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) the ultrasound system (including ultrasound array 100 and controller 104) comprising at least one dispenser for dispensing an acoustic coupling gel between the ultrasound transducer array (ultrasound array 100) and a patient (see, e.g., Para. [0023], lines 3-8, “the system may dispense additional ultrasound gel (or another acoustic coupling agent) to try to improve the quality of coupling at a transducer element 102 having a poor image quality rating, or it may adjust a contact force in the area having a poor contact rating”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz and Kim by including that the ultrasound system further comprises at least one dispenser for dispensing an acoustic coupling gel between the ultrasound transducer array and a patient, as disclosed by Baym. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of coupling between the transducer elements and the subject, as recognized by Baym (see, e.g., Para. [0023]). 

Regarding Claim 12, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 11. Glassell further discloses (Figs. 1-11) wherein the controller (local processing device 20, controller device 32) is further configured to, for each ultrasound transducer cell of the plurality of ultrasound transducer cells (sensors / ultrasonic devices 18): transmit readings to a remote device with the transmission unit (remote processing device 22) (see, e.g., Para. [0032], lines 1-4, “FIG. 1 illustrates a pictorial block diagram of one embodiment of a cancer detection system 10 that includes a sensor garment 12, a local processing device 20, and a remote processing device 22” and Para. [0035-0039], where the remote processing device 22 is disclosed to remotely retrieve the readings from the sensors 18 via an Internet-based connection between the local processing device 20 and the remote processing device 22).
Glassell modified by Kriz and Kim does not disclose wherein the controller is further configured to, for each ultrasound transducer cell of the plurality of ultrasound transducer cells: generate a further ultrasound signal with the ultrasound transducer cell; receive an echo signal of the further ultrasound signal from the ultrasound transducer cell; derive an acoustic coupling quality indication for the ultrasound transducer cell from a difference between the further ultrasound signal and the received echo signal; and transmit specifically the acoustic coupling quality indication to the remote device with the transmission unit.
However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) wherein the controller (controller 104) is configured to, for each ultrasound transducer cell of the plurality of ultrasound transducer cells (transducer elements 102): 
generate a further ultrasound signal with the ultrasound transducer cell (102) (see, e.g., Para. [0020], lines 1-5, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102”); 
receive an echo signal of the further ultrasound signal from the ultrasound transducer cell (102) (see, e.g., Para. [0020], lines 1-5, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102”); 
derive an acoustic coupling quality indication for the ultrasound transducer cell (102) from a difference between the further ultrasound signal and the received echo signal (see, e.g., Para. [0020], lines 4-15, “Controller 104 monitors signals from transducer elements 102 indicating the quality of their acoustic coupling with the body, and applies a weighting to data received from the transducers 102 to produce an ultrasound image 106. In some embodiments, the quality of acoustic coupling at each transducer is determined by using the ultrasound transducer itself, either at the imaging frequency or at another frequency. Alternatively (or, in some embodiments, in addition), the quality of acoustic coupling may be determined by use of a separate contact sensor 108. For example, contact sensors 108 may be force measurement transducers, or they may be capacitive or resistive sensors”); and 
transmit the acoustic coupling quality indication to a device (see, e.g., Para. [0023], lines 1-8, “In some embodiments, once the quality of acoustic coupling is measured, the system may attempt to remediate transducers having poor acoustic coupling. For example, the system may dispense additional ultrasound gel (or another acoustic coupling agent) to try to improve the quality of coupling at a transducer element 102 having a poor image quality rating, or it may adjust a contact force in the area having a poor contact rating”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz and Kim by including that the controller is further configured to, for each ultrasound transducer cell of the plurality of ultrasound transducer cells: generate a further ultrasound signal with the ultrasound transducer cell; receive an echo signal of the further ultrasound signal from the ultrasound transducer cell; derive an acoustic coupling quality indication for the ultrasound transducer cell from a difference between the further ultrasound signal and the received echo signal; and transmit the acoustic coupling quality indication to a device, as disclosed by Baym. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably indicate the quality of the see, e.g., Para. [0020]). 

Regarding Claim 14, Glassell modified by Kriz and Kim discloses the method of Claim 13. Glassell further discloses (Figs. 1-11) the method further comprising: wirelessly transmitting readings to a remote device (see, e.g., Para. [0032], lines 1-4, “FIG. 1 illustrates a pictorial block diagram of one embodiment of a cancer detection system 10 that includes a sensor garment 12, a local processing device 20, and a remote processing device 22” and Para. [0035-0039], where the remote processing device 22 is disclosed to remotely retrieve the readings from the sensors 18 via an Internet-based connection between the local processing device 20 and the remote processing device 22).
Glassell modified by Kriz and Kim does not disclose the method further comprising: generating a further ultrasound signal with an ultrasound transducer cell of the plurality of ultrasound transducer cells; receiving a signal echo of the further ultrasound signal from the ultrasound transducer cell; deriving an acoustic coupling quality indication for the ultrasound transducer cell from a difference between the further ultrasound signal and the received echo signal; and transmitting specifically the acoustic coupling quality indication to the remote device.
However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) the method (see, e.g., Para. [0004-0007]) comprising: 
generating a further ultrasound signal with an ultrasound transducer cell of the plurality of ultrasound transducer cells (transducer elements 102) (see, e.g., Para. [0020], lines 1-5, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102”); 
102) (see, e.g., Para. [0020], lines 1-5, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102”); 
deriving an acoustic coupling quality indication for the ultrasound transducer cell (102) from a difference between the further ultrasound signal and the received echo signal (see, e.g., Para. [0020], lines 4-15, “Controller 104 monitors signals from transducer elements 102 indicating the quality of their acoustic coupling with the body, and applies a weighting to data received from the transducers 102 to produce an ultrasound image 106. In some embodiments, the quality of acoustic coupling at each transducer is determined by using the ultrasound transducer itself, either at the imaging frequency or at another frequency. Alternatively (or, in some embodiments, in addition), the quality of acoustic coupling may be determined by use of a separate contact sensor 108. For example, contact sensors 108 may be force measurement transducers, or they may be capacitive or resistive sensors”); and 
transmitting the acoustic coupling quality indication to a device (see, e.g., Para. [0023], lines 1-8, “In some embodiments, once the quality of acoustic coupling is measured, the system may attempt to remediate transducers having poor acoustic coupling. For example, the system may dispense additional ultrasound gel (or another acoustic coupling agent) to try to improve the quality of coupling at a transducer element 102 having a poor image quality rating, or it may adjust a contact force in the area having a poor contact rating”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Glassell modified by Kriz and Kim by including that the method further comprises: generating a further ultrasound signal with an ultrasound transducer cell of the plurality of ultrasound transducer cells; receiving a signal echo of the further see, e.g., Para. [0020]). 

Regarding Claim 15, Glassell modified by Kriz, Kim, and Baym discloses the method of Claim 14. Glassell further discloses (Figs. 1-11) the method further comprising: displaying the readings information on a display of the remote device (see, e.g., Para. [0069-0070], where the readings information from the sensors 18 retrieved by the remote processing device 22 is disclosed to be processed and displayed as a virtual breast/map of tissue density within the patient’s breast).
Glassell modified by Kriz and Kim does not disclose the method further comprising: displaying specifically the acoustic coupling quality indication on the display of the remote device.
However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) the method (see, e.g., Para. [0004-0007]) comprising: displaying the acoustic coupling quality indication on a display of the remote device (see, e.g., Para. [0007-0008], where the derivation, communication, and display of the acoustic coupling quality information is disclosed, and Fig. 2, where the disclosed ultrasound array 200 is portrayed as a wearable device, such that displaying of the disclosed acoustic coupling quality information would occur on a remote device separate from the wearable ultrasound array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Glassell modified by Kriz, Kim, and Baym by including that the method further comprises: displaying specifically the acoustic coupling quality indication on the display of the remote device, as disclosed by Baym. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably indicate the quality of the acoustic coupling of the transducer elements with the subject, as recognized by Baym (see, e.g., Para. [0020]). 

Regarding Claim 16, Glassell modified by Kriz and Kim discloses the method of Claim 13, but does not disclose wherein the first ultrasound signal and the second ultrasound signal have different frequencies.
However, in the same field of endeavor of ultrasound arrays, Baym discloses (Figs. 1-2) wherein the first ultrasound signal and the second ultrasound signal have different frequencies (see, e.g., Para. [0020], lines 1-22, “FIG. 1 is a schematic of an ultrasound array 100 configured for producing an ultrasound image. The array includes transducer elements 102 configured for contact with a body. Controller 104 monitors signals from transducer elements 102 indicating the quality of their acoustic coupling with the body… different transducer elements 102 may use different sound frequencies in order to differentiate between sources 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Glassell modified by Kriz and Kim by including that the first ultrasound signal and the second ultrasound signal have different frequencies, as disclosed by Baym. One of ordinary skill in the art would have been motivated to make this modification in order to differentiate between the ultrasound sources and the associated transducer elements, as recognized by Baym (see, e.g., Para. [0020]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glassell et al. (US 2005/0020921 A1, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Glassell) in view of Kriz et al. (US Patent 6,157,592, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Kriz) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claims 1 and 6-7 above, and further in view of Sakamoto et al. (JP 2002-301074, cited in the Applicant’s IDS filed 03/26/2019, a copy of which was provided by the Applicant on 03/26/2019, and a machine-generated English translation of which was provided by the Examiner on 09/09/2021 and used herein for citation, hereinafter Sakamoto).

Regarding Claim 9, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 7, but does not disclose wherein each cup of the pair of cups further comprises specifically a plurality of apertures for receiving biopsy needles.
However, in the same field of endeavor of ultrasonic imaging of a patient’s breast, Sakamoto discloses (Figs. 1-5) an ultrasound system (including ultrasonic probe 700), wherein each cup (cup-like object 100) of the pair of cups comprises a plurality of apertures (puncturing holes 132, 134) for receiving biopsy needles (puncturing needle 500) (see, e.g., Abstract, lines 2-4, “A cup-like object 100 fittable over a breast comprises a suction port 110 for sucking the internal air, receiving windows 122 and 124 for receiving the tip of an ultrasonic probe 700, and puncturing holes 132 and 134 for inserting a puncturing needle 500”; also see, e.g., Fig. 5 and Para. [0021-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz and Kim by including that each cup comprises a plurality of apertures for receiving biopsy needles, as disclosed by Sakamoto. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably insert a puncturing needle for biopsy, and in order to reduce discomfort for the patient, as recognized by Sakamoto (see, e.g., Abstract). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glassell et al. (US 2005/0020921 A1, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Glassell) in view of Kriz et al. (US Patent 6,157,592, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Kriz) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claim 1 above, and further in view of Wasielewski (US 2014/0163375 A1, with publication date 06/12/2014, hereinafter Wasielewski).

Regarding Claim 17, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1, but does not disclose wherein the flexible mounting region defines a sealed space in between the flexible mounting region and the region of the body, wherein evacuation of air from the sealed space results downward force transferred through the plurality of pillars to the plurality of ultrasound transducer cells, enhancing conformal contact of the plurality of ultrasound transducer cells with the region of the body.
However, in the same field of endeavor of ultrasound imaging devices, Wasielewski discloses (Figs. 1 and 3-5) wherein the flexible mounting region (ultrasound cover 12) defines a sealed space in between the flexible mounting region (12) and the region of the body (patient 10) (see, e.g., Para. [0052], lines 3-9 and 17-21, “Although the ultrasound cover 12 is specifically illustrated in this embodiment as a vest configuration, the cover 12 may alternatively be a jacket, a blanket, or other configuration or device that is in a form that covers at least a portion of the body. The cover 12 includes a plurality of ultrasound transducers or sensors 52 positioned on at least a portion of the cover 12… The cover 12 may also include one or more vacuum ports 55 for coupling the cover 12 to the vacuum system 16. As shown in FIGS. 3 and 4, the cover 12 may be shaped to conform to a particular portion of the patient's body, such as the neck and thorax, abdomen and pelvis, for example”; also see, e.g., Para. [0053-0055]), wherein evacuation of air from the sealed space results plurality of ultrasound transducers/sensors 52), enhancing conformal contact of the plurality of ultrasound transducer cells (52) with the region of the body (10) (see, e.g., Para. [0053], lines 3-13, “The sensors 52 may be arranged and positioned within a central layer 66 of the cover 12 that includes a plurality of vacuum passages 68 therein. In accordance with one aspect of the invention, the central layer 66 may be comprised of a material that can be contoured to the injured patient's body while retaining sufficient rigidity to structurally support the sensors 52. The vacuum passages 68 may terminate in a plurality of apertures 70 along a bottom surface of the central layer 66 to allow the cover 12 to be conformed to the patient's shape by drawing air through the vacuum passages 68”; also see, e.g., Para. [0054-0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz and Kim by including wherein the flexible mounting region defines a sealed space in between the flexible mounting region and the region of the body, wherein evacuation of air from the sealed space results downward force transferred through the plurality of pillars to the plurality of ultrasound transducer cells, enhancing conformal contact of the plurality of ultrasound transducer cells with the region of the body, as disclosed by Wasielewski. One of ordinary skill in the art would have been motivated to make this modification in order to improve transducer/sensor contact with the patient, as recognized by Wasielewski (see, e.g., Para. [0052-0055]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Glassell et al. (US 2005/0020921 A1, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Glassell) in view of Kriz et al. (US Patent 6,157,592, cited in the Applicant’s IDS filed 03/26/2019, hereinafter Kriz) and Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim), as applied to Claim 1 above, and further in view of Brokman et al. (US 2017/0103540 A1, with effectively filed date 10/09/2015, hereinafter Brokman).

Regarding Claim 19, Glassell modified by Kriz and Kim discloses the ultrasound system of Claim 1, but does not disclose wherein the controller is configured to spatially register the plurality of ultrasound transducer cells using the time-of-flight information.
However, in the same field of endeavor of ultrasound imaging, Brokman discloses wherein the controller is configured to spatially register the plurality of ultrasound transducer cells (transducer elements 152) using the time-of-flight information (see, e.g., Para. [0061], lines 8-20, “spatial parameters, such as the orientations and positions, characterizing the transducer elements 152 in the ultrasound coordinate system are obtained using any suitable approach. For example, each transducer element 152 may emit a pulse towards a sensor (not shown) located at the focus 158 or other position; the distance between each transducer element 152 and the sensor may be determined based on the time of flight. The actual location and/or orientation of each transducer element in the ultrasound coordinate system 150 can be determined using this determined distance. The spatial arrangement of the transducer elements may be stored in a memory” and Para. [0064], lines 1-6, “FIG. 3A illustrates acoustic measurement of this distance using a time-of-flight approach 300—i.e., based on the timing of signals transmitted from and received by the transducer elements 152 and the known speed of sound in the medium in which the ultrasound system is operated (e.g., in water or air)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Glassell modified by Kriz and Kim by including wherein the controller is configured to spatially register the plurality of ultrasound transducer cells using the time-of-flight information, as disclosed by Brokman. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably obtain see, e.g., Para. [0061] and [0064]). 

Response to Arguments
Applicant’s arguments, see Pages 11-12 of Remarks, filed 12/07/2021, with respect to the objections to the drawings, the specification, and the claims, and to the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objections to the drawings, the specification, and the claims, and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Non-Final Rejection mailed 09/09/2021) have been withdrawn. However, the specification is still objected to for one minor informality. Further, Claims 3 and 12-14 are objected to and Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) due to the claim amendments.

Applicant’s arguments, see Pages 12-14 of Remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2013/0242705 A1, with publication date 09/19/2013, hereinafter Kim).
Regarding Glassell (US 2005/0020921 A1) and Kriz (US Patent 6,157,592), Applicant argues that the references does not teach or suggest all of the limitations of claim 1. Specifically, Applicant argues that claim 1 is revised, in part, to recite that the ultrasound transducer array includes a plurality of ultrasound transducer cells, and a flexible mounting region defining a plurality of receiving portions, wherein the plurality of ultrasound transducer cells are mounted to the flexible mounting region via a plurality of mounting portions to which the plurality of ultrasound transducer cells are attached and a corresponding plurality of pillars insertable in the plurality of receiving portions, respectively, enabling 
Examiner agrees that Glassell and Kriz do not disclose the limitations “wherein the flexible mounting region defines a plurality of receiving portions” and “wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions” of claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Glassell (US 2005/0020921 A1) in view of Kriz (US Patent 6,157,592), and further in view of Kim (US 2013/0242705 A1) due to the amendments of claim 1. 
Specifically, Glassell discloses (Figs. 1-11) an ultrasound transducer array comprising a plurality of ultrasound transducer cells (sensors / ultrasonic devices 18) (see, e.g., Fig. 1, where the cancer detection system 10 is shown to comprise a plurality of sensors / ultrasonic devices 18), and a flexible mounting region (sensor garment 12, first cup 14, second cup 16) (see, e.g., Para. [0033], lines 1-6, and Para. [0034], lines 1-6), wherein the plurality of ultrasound transducer cells (18) are mounted to the flexible mounting region (12, 14, 16) via a plurality of mounting portions (housing 24) to which the plurality of ultrasound transducer cells (18) are attached (see, e.g., Para. [0049], lines 6-8, and Figs. 1 and 4, where each of the sensors / ultrasonic devices 18 have a corresponding housing 24, therefore, for a plurality of sensors / ultrasonic devices 18, there are a corresponding plurality of housings 24 for mounting the sensors / ultrasonic devices 18 within the sensor garment 12), enabling each ultrasound transducer cell of the plurality of ultrasound transducer cells (18) to have an independently adjustable position and/or orientation such as to conform an ultrasound transmitting surface of the respective ultrasound transducer cell to a region of a body (see, e.g., Para. [0033-0034] and Fig. 1, where each sensor / ultrasonic device 18 are shown to have an independent position such that the ultrasound transmitting surface of the sensors 18 are able to conform to a region of the body). Glassell modified by a plurality of receiving portions; [2] wherein a corresponding plurality of pillars are insertable in the plurality of receiving portions.
However, in the same field of endeavor of ultrasound imaging, Kim discloses (Figs. 1-3) an ultrasound system (including multi-array ultrasonic probe apparatus 200) comprising: an ultrasound transducer array comprising a plurality of ultrasound transducer cells (tile 201 of tiles 198) (see, e.g., Para. [0043], lines 1-2, and Para. [0044], lines 1-3), and a mounting region defining a plurality of receiving portions (adhesive portion 207), wherein the plurality of ultrasound transducer cells (201, 198) are mounted to the mounting region via a plurality of mounting portions (guide portion 205, first projection 207-1) to which the plurality of ultrasound transducer cells (201, 198) are attached (see, e.g., Para. [0042-0056] and Fig. 2, where the tile 201 (corresponding to one of the claimed plurality of ultrasound elements) is shown to be mounted/attached on the first projection 207-1 (corresponding to one of the claimed plurality of mounting portions) at the surface of the lower portion 260, and where the first projection 207-1 (corresponding to one of the claimed plurality of mounting portions) of the guide portion 205 is shown to be received within the space between the two adhesive portions 207 (corresponding to one of the claimed plurality of receiving portions)) and a corresponding plurality of pillars (first projection 207-1) insertable in the plurality of receiving portions (207), respectively (see, e.g., Para. [0056] and Fig. 2, where the column-shaped first projection 207-1 (corresponding to one claimed pillar of one mounting portion) of the guide portion 205 is shown to be received/insertable within the space between the two adhesive portions 207 (corresponding to the respective one of the claimed plurality of receiving portions)). One of ordinary skill in the art would have been motivated to make this modification of the ultrasound system of Glassell modified by Kriz in order to reduce movement of components in the probe resulting from oscillation of the ultrasound transducer tile occurring during transmission and reception, and in order to bond/mount the ultrasound transducer tile see, e.g., Para. [0042-0056]).
Therefore, the combination of Glassell, Kriz, and Kim discloses each and every feature of independent Claim 1, as well as independent Claims 13 and 20 for the same reasons as set forth above regarding Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793